                           Case 20-12602-BLS                      Doc 61          Filed 10/24/20              Page 1 of 5

 Information to identify the case:
 Debtor
                   Emergent Capital, Inc.                                                      EIN 30−0663473
                   Name


 United States Bankruptcy Court District of Delaware
                                                                                               Date case filed for chapter 11 10/15/20
 Case number: 20−12602−BLS

Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   10/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).
The staff of the bankruptcy clerk's office cannot give legal advice.
Do not file this notice with any proof of claim or other filing in the case.
Valid Picture ID is required for access to the J. Caleb Boggs Federal Building.

  1. Debtor's full name                       Emergent Capital, Inc.


  2. All other names used in the fka Imperial Holdings, Inc., fka Imperial Holdings, LLC
     last 8 years

  Jointly Administered Cases                                                                                 Case No.               Tax ID.


                                              1200 North Federal Highway
  3. Address                                  Suite 200
                                              Boca Raton, FL 33432

                                              Colin Robinson
                                              Pachulski Stang Ziehl & Jones LLP                          Contact phone 302−778−6426
  4. Debtor's attorney                        919 North Market Street
      Name and address
                                              17th Floor                                                 Email: crobinson@pszjlaw.com
                                              Wilmington, DE 19801

  5. Bankruptcy clerk's office                                                                            Hours open: Monday − Friday 8:00 AM
      Documents in this case may be filed                                                                 − 4:00 PM
      at this address.                        824 Market Street, 3rd Floor
      You may inspect all records filed in
      this case at this office or online at   Wilmington, DE 19801                                        Contact phone 302−252−2900
      https://pacer.uscourts.gov.
                                                                                                          Date: 10/22/20

  6. Meeting of creditors                                                                                Location:
      The debtor's representative must    November 13, 2020 at 02:00 PM
      attend the meeting to be questioned
      under oath.                         The meeting may be continued or adjourned to a later           844 King Street, Room 3209,
      Creditors may attend, but are not   date. If so, the date will be on the court docket.             Wilmington, DE 19801
      required to do so.

                                                                                                           For more information, see page 2 >




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
                            Case 20-12602-BLS                     Doc 61          Filed 10/24/20               Page 2 of 5
Debtor Emergent Capital, Inc.                                                                                            Case number 20−12602−BLS

  7. Proof of claim deadline                 Deadline for filing proof of claim: Not yet set. If a deadline is set, the court will send you
                                             another notice.

                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form, Official Form
                                             B410, may be filed either electronically or as a paper document. For more information on how to file a Proof
                                             of Claim, visit the Delaware Bankruptcy Court's website at http://www.deb.uscourts.gov/claims−information.

                                             Your claim will be allowed in the amount scheduled unless:

                                                       your claim is designated as disputed, contingent, or unliquidated;
                                                     • you
                                                     • you file a proof of claim in a different amount; or
                                                           receive another notice.
                                                     •
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  You must start a judicial proceeding by filing a complaint if you want to have a debt excepted from
     deadline                                discharge under 11 U.S.C. § 1141(d)(6)(A).
      The bankruptcy clerk's office must
      receive a complaint and any
      required filing fee by the following   Deadline for filing the complaint: __________
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                          page 2
                                Case 20-12602-BLS                     Doc 61          Filed 10/24/20              Page 3 of 5
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                                 Case No. 20-12602-BLS
Emergent Capital, Inc.                                                                                                 Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: Sherry                                                                Page 1 of 3
Date Rcvd: Oct 22, 2020                                               Form ID: 309F1                                                            Total Noticed: 30
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 24, 2020:
Recip ID                 Recipient Name and Address
db                     + Emergent Capital, Inc., 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432-2813
aty                    + Brett D. Fallon, Faegre Drinker Biddle & Reath LLP, 222 Delaware Avenue, Suite 1410, Wilmington, DE 19801-1633
aty                      Brett Lawrence, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY 10038-4982
aty                    + Brya Michele Keilson, Morris James LLP, 500 Delaware Avenue, Suite 1500, P.O. Box 2306, Wilmington, DE 19899-2306
aty                    + Carol W. Sherman, Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY 10178-0062
aty                    + Colin R. Robinson, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801-3034
aty                      Emily Kuznick, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY 10038-4982
aty                      Eric J. Monzo, Morris James LLP, 500 Delaware Avenue, Suite 1500, P.O. Box 2306, Wilmington, DE 19899-2306
aty                      James H. Millar, Faegre Drinker Biddle & Reath LLP, 1177 Avenue of the Americas, New York, NY 10036-2714
aty                    + James S. Carr, Kelly Drye & Warren LLP, 101 Park Avenue, New York, NY 10178-0062
aty                    + Konstantinos (Dean) Katsionis, Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY 10178-0062
aty                    + Kyle R. Kistinger, Faegre Drinker Biddle & Reath LLP, 1177 Avenue of the Americas, 41st Fl, New York, NY 10036-2714
aty                    + Laura E. Appleby, Faegre Drinker Biddle & Reath, 1177 Avenue of the Americas, 41st Fl, New York, NY 10036-2714
aty                    + Marie Hofsdal, Pryor Cashman LLP, 7 Times Square, New York, NY 10036-6569
aty                    + Matthew Barry Lunn, Young, Conaway, Stargatt & Taylor LLP, 1000 North King Street, Wilmington, DE 19801-3335
aty                    + Matthew Garofalo, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY 10038-4982
aty                    + Maxim B. Litvak, Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, CA 94111-4554
aty                    + Patrick Sibley, Pryor Cashman LLP, 7 Times Square, New York, NY 10036-6569
aty                    + Richard M. Pachulski, Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, CA 94111-4554
aty                    + Robert F. Poppiti, Jr., Young, Conaway, Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, DE 19801-3335
aty                    + Seth H. Lieberman, Pryor Cashman LLP, 7 Times Square, New York, NY 10036-6569
cr                     + Ad Hoc Group of Senior Secured Noteholders, c/o Faegre Drinker Biddle & Reath LLP, 1177 Avenue of the Americas, 41st Fl, New York,
                         NY 10036-2714
trans                  + Reliable Companies, Attn: Gene Matthews, 1007 North Orange Street, Suite 110, Wilmington, DE 19801-1256
15169568               + Delaware State Treasury, 820 Silver Lake Blvd., Suite 100, Dover, DE 19904-2464

TOTAL: 24

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: crobinson@pszjlaw.com
                                                                                        Oct 22 2020 20:40:00      Colin Robinson, Pachulski Stang Ziehl & Jones
                                                                                                                  LLP, 919 North Market Street, 17th Floor,
                                                                                                                  Wilmington, DE 19801
15169567                  EDI: IRS.COM
                                                                                        Oct 23 2020 00:18:00      Internal Revenue Service, P. O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
15169508                  EDI: MASSDOR
                                                                                        Oct 23 2020 00:18:00      MASSACHUSETTS DEPARTMENT OF
                                                                                                                  REVENUE, MASS. DEPT. OF REVENUE
                                                                                                                  ATTN: BANKRUPTCY, P.O. Box 9564, Boston,
                                                                                                                  MA 02114-9564
15169569               + Email/Text: DOSDOC_BANKRUPTCY@STATE.DE.US
                                                                                        Oct 22 2020 20:40:00      Secretary of State, Division of Corporations,
                                                                                                                  Franchise Tax, P.O. Box 898, Dover, DE
                                                                                                                  19903-0898
15169565               + Email/Text: secbankruptcy@sec.gov
                                                                                        Oct 22 2020 20:40:00      Securities & Exchange Commission, 100 F Street,
                                                                                                                  NE, Washington, DC 20549-2001
15169566               + Email/Text: nyrobankruptcy@sec.gov
                                                                                        Oct 22 2020 20:40:00      Securities & Exchange Commission, New York
                              Case 20-12602-BLS                    Doc 61          Filed 10/24/20             Page 4 of 5
District/off: 0311-1                                               User: Sherry                                                              Page 2 of 3
Date Rcvd: Oct 22, 2020                                            Form ID: 309F1                                                          Total Noticed: 30
                                                                                                              Regional Office, Attn: Mark Berger, Regional
                                                                                                              Director, Brookfield Place, 200 Vesey Street, Suite
                                                                                                              400, New York, NY 10281-1013

TOTAL: 6


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 24, 2020                                        Signature:            /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 22, 2020 at the address(es) listed
below:
Name                             Email Address
Brett D. Fallon
                                 on behalf of Creditor Ad Hoc Group of Senior Secured Noteholders brett.fallon@faegredrinker.com
                                 tracey.little@faegredrinker.com

Brya Michele Keilson
                                 on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee bkeilson@morrisjames.com,
                                 wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Colin Robinson
                                 on behalf of Debtor Emergent Capital Inc. crobinson@pszjlaw.com

Colin Robinson
                                 on behalf of Debtor Red Reef Alternative Investments LLC crobinson@pszjlaw.com

Colin R. Robinson
                                 on behalf of Debtor Emergent Capital Inc. crobinson@pszjlaw.com

Emily Kuznick
                                 on behalf of Interested Party Convertible Noteholders ekuznick@stroock.com
                                 mgarofalo@stroock.com;blawrence@stroock.com;mlaskowski@stroock.com;dmohamed@stroock.com;mmagzamen@stroock.co
                                 m;jlau@stroock.com

Eric J. Monzo
                                 on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee emonzo@morrisjames.com,
                                 wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Juliet M. Sarkessian
                                 on behalf of U.S. Trustee U.S. Trustee juliet.m.sarkessian@usdoj.gov

Marie Hofsdal
                                 on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee mhofsdal@pryorcashman.com

Matthew Barry Lunn
                                 on behalf of Interested Party Convertible Noteholders bankfilings@ycst.com

Maxim B. Litvak
                                 on behalf of Debtor Emergent Capital Inc. mlitvak@pszjlaw.com

Patrick Sibley
                                 on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee psibley@pryorcashman.com
                          Case 20-12602-BLS                 Doc 61         Filed 10/24/20            Page 5 of 5
District/off: 0311-1                                        User: Sherry                                                           Page 3 of 3
Date Rcvd: Oct 22, 2020                                     Form ID: 309F1                                                       Total Noticed: 30
Reliable Companies
                           gmatthews@reliable-co.com

Seth H. Lieberman
                           on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee slieberman@pryorcashman.com

U.S. Trustee
                           USTPRegion03.WL.ECF@USDOJ.GOV


TOTAL: 15
